Exhibit 21.1 SUBSIDIARIES OF POST PROPERTIES, INC. (as of December 31, 2015) Name State of Formation 1499 Massachusetts Avenue, Inc. Delaware 1499 Massachusetts Holding, LLC Delaware 3630 North Tower Residential, LLC Georgia 3630 South Tower Residential, LLC Georgia 98 San Jac Holdings, LLC Georgia Addison Circle Access, Inc. Delaware Addison Circle Limited Partner, LLC Georgia Akard-McKinney Investment Company, LLC Texas Austin BC, L.P. Georgia Austin BCPM Acquisition, LLC Delaware Austin SL Acquisition GP, LLC Georgia Austin SL, L.P. Georgia BC Austin GP, LLC Georgia BC Austin LP, LLC Georgia Brighton Apartments, LLC Delaware Carlyle Condominium Development, LLC Georgia Clyde Lane Condominium Development, LLC Georgia Cumberland Lake, LLC Georgia Greenville Avenue LP, LLC Georgia Lakeside I LP, LLC Georgia Lakeside II LP, LLC Georgia North Carolina Acquisition and Holding Company, LLC Georgia P/C First Avenue LLC Delaware PAH Acquisitions, LLC Georgia PAH Legacy Limited Partner, LLC Georgia PAH Lender, LLC Georgia Park Land Development, LLC Georgia PBC Apartments, LLC Georgia PBP Apartments, LLC Georgia PCH Atlanta Venture, LLC Delaware PCH CCL Holding, LLC Delaware PCH Collier Hills Venture, LLC Delaware PCH Crest Lake Venture, LLC Delaware PCH Crest Venture, LLC Delaware PCH Lindbergh Venture, LLC Delaware PF Apartments, LLC Georgia PL Apartments GP, LLC Georgia PL Conservation, LLC Georgia PMBC Austin Limited Partnership Georgia Post 1499 Massachusetts, LLC Georgia Post Addison Circle GP, LLC Georgia Post Addison Circle Limited Partnership Georgia Post Alexander, LLC Georgia Post Alexander II, LLC Georgia Post Apartment Homes, L.P. Georgia Post Asset Management, Inc. Georgia Post Atlanta Venture, LLC Georgia Post Ballantyne, LLC Georgia Name State of Formation Post Biltmore, LLC Delaware Post Briarcliff, LLC Georgia Post Briarcliff, LLC Georgia Post Carlyle II, LLC Delaware Post Centennial Park, LLC Georgia Post Corners, LLC Georgia Post Crossing, LLC Georgia Post Denver Investor, LLC Georgia Post Eastside Acquisition GP, LLC Georgia Post Eastside Limited Partnership Georgia Post FB Acquisition GP I, LLC Georgia Post FB Acquisition GP II, LLC Georgia Post FB I, Limited Partnership Georgia Post FB II, Limited Partnership Georgia Post Galleria, LLC Georgia Post Gateway Place, LLC Georgia Post Glen, LLC Georgia Post GP Holdings, Inc. Post Hope Foundation, Inc. Georgia Georgia Post Hyde Park, LLC Georgia Post Katy Trail, LLC Georgia Post Lakeside, LLC Georgia Post Legacy, L.P. Georgia Post LP Holdings, Inc. Georgia Post Midtown Atlanta, LLC Georgia Post Midtown Square GP, LLC Georgia Post Midtown Square, L.P. Georgia Post Park, LLC Georgia Post Park Development, LLC Georgia Post Parkside (Atlanta), LLC Georgia Post Parkside at Wade GP, LLC Georgia Post Parkside at Wade II GP, LLC Georgia Post Parkside at Wade II, L.P. Georgia Post Parkside at Wade, L.P. Georgia Post Paseo Colorado, LLC Delaware Post Rice Lofts, LLC Texas Post Richmond Acquisition GP, LLC Georgia Post Richmond Avenue Investor, LLC Georgia Post Richmond Limited Partnership Georgia Post Services, LLC Georgia Post Soho Square, LLC Georgia Post South End GP, LLC Georgia Post South End, L.P. Georgia Post South Lamar II, LLC Georgia Post Spring, LLC Georgia Post Toscana, LLC Georgia Post Wade Tract M-2, L.P. Georgia Post Walk at Citrus Park Village, LLC Georgia Post West Avenue Lofts, L.P. Georgia Post West Avenue, LLC Georgia Post Wilson Buildings, LLC Georgia Name State of Formation Post Worthington, L.P. Georgia Post-Amerus American Beauty Mill, L.P. Georgia Post-Amerus Rice Lofts, L.P. Georgia Post-Amerus Wilson Building II, L.P. Georgia Post-Amerus Wilson Building, L.P. Georgia Presidential Heights LLC Delaware Rice Lofts, L.P. Texas Rise Condominium Development, LLC Georgia Rocky Point Management, LLC Georgia SL Austin LP, LLC Georgia Spring Land, LLC Georgia The Potomac at Fallsgrove, LLC Delaware Worthington Limited Partner, LLC Georgia Worthington GP, LLC Georgia
